DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 and 06/19/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding independent claim 1, the applicant claims “the electrochromic element has a modulation range of an optical density OD that is 0<=OD<=D”, however, it is unclear to the Examiner as to what exactly “D” is (i.e., is it the value of the modulation range, is it an arbitrary value, etc.). Therefore, claims 1-10 does not comply with the written description requirement because the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding independent claim 1, the applicant claims “the electrochromic element has a modulation range of an optical density OD that is 0<=OD<=D”, however, it is unclear to the Examiner as to what exactly “D” is (i.e., is it the value of the modulation range, is it an arbitrary value, etc.).  For purposes of expediting prosecution, the Examiner interprets that “D” is --the value of the modulation range--.
Regarding independent claim 1, the applicant claims the variables “D”, “OD” “ODmax”, “ODmin”, “d”, “d’ ”, “d”, “d0” and “dMAX”, but, the does applicant does not disclose what are appropriate values/ranges that the previously mentioned variable could be, therefore, the values have an infinite amount of values/ranges and are rendered vague and indefinite.  For purposes of expediting prosecution, the Examiner interprets that --“d0”, “ODmin” and “dMAX” are equal to 0, “d’ ” and “d” are greater than 0, and “ODmax”, “D” and “OD” are less than or equal to 5--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2018/0275477) in view of Kuwagaki et al. (US 4,374,610).
Regarding claim 1, Miyazaki discloses, an electrochromic element (Figs. 1-11) comprising:
a pair of electrodes (2a, b); and
an electrochromic layer (4) arranged between the pair of electrodes,
wherein the electrochromic element has a modulation range of an optical density AOD that is 0 < AOD < D (Para. 0052), and
wherein when a maximum optical density and a minimum optical density in a coloring region face when an inter-electrode distance of the pair of electrodes is constant are AODmax and AODmin (Para. 0052), respectively, and 
d: an inter-electrode distance when the inter-electrode distance of the pair of electrodes is constant (see distance between 2a, b of Figs. 1-7B).
Miyazaki does not explicitly disclose an inter-electrode distance d’ of the pair of electrodes is represented by a following equation at a position providing the minimum optical density AODmin: d’= d+ d 
d: an inter-electrode distance when the inter-electrode distance of the pair of electrodes is constant
d: an inter-electrode distance correction amount, and
when an optimal inter-electrode distance correction amount d0 calculated when an optical density difference between the maximum optical density ODmax and the minimum optical density ODmin is completely eliminated at the position providing the minimum optical density ODmin is defined as a following equation: 
d0 (OD) = d x (ODmax/AODmin * 1),
the inter-electrode distance correction amount d at the position providing the minimum optical density ODmin is smaller than or equal to a maximum value d0, Max of the optimal inter-electrode distance correction amount d0 (0 < OD < D) at 0 < OD< D and larger than or equal to the optimal inter-electrode distance correction amountd0 =(OD = D) at OD = D. 
Kuwagaki teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make an inter-electrode distance d’ of the pair of electrodes is represented by a following equation at a position providing the minimum optical density AODmin: d’= d+ d (Col. 3, lines 49-60)
d: an inter-electrode distance when the inter-electrode distance of the pair of electrodes is constant (Col. 3, lines 49-60)
d: an inter-electrode distance correction amount (Col. 3, lines 49-60), and
when an optimal inter-electrode distance correction amount d0 calculated when an optical density difference between the maximum optical density ODmax and the minimum optical density ODmin is completely eliminated at the position providing the minimum optical density ODmin (Col. 3, lines 49-60) is defined as a following equation: 
d0 (OD) = d x (ODmax/AODmin * 1),
the inter-electrode distance correction amount d at the position providing the minimum optical density ODmin is smaller than or equal to a maximum value d0 (Col. 3, lines 49-60), Max of the optimal inter-electrode distance correction amount d0 (0 < OD < D) at 0 < OD< D (Col. 3, lines 49-60) and larger than or equal to the optimal inter-electrode distance correction amountd0 =(OD = D) at OD = D (Col. 3, lines 49-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an inter-electrode distance d’ of the pair of electrodes is represented by a following equation at a position providing the minimum optical density AODmin: d’= d+ d 
d: an inter-electrode distance when the inter-electrode distance of the pair of electrodes is constant
d: an inter-electrode distance correction amount, and
when an optimal inter-electrode distance correction amount d0 calculated when an optical density difference between the maximum optical density ODmax and the minimum optical density ODmin is completely eliminated at the position providing the minimum optical density ODmin is defined as a following equation: 
d0 (OD) = d x (ODmax/AODmin * 1),
the inter-electrode distance correction amount d at the position providing the minimum optical density ODmin is smaller than or equal to a maximum value d0, Max of the optimal inter-electrode distance correction amount d0 (0 < OD < D) at 0 < OD< D and larger than or equal to the optimal inter-electrode distance correction amountd0 =(OD = D) at OD = D as taught by the electrochromic element of Kuwagaki in the electrochromic element of Miyazaki since Kuwagaki teaches it is known to include these features in an electrochromic element for the purpose of providing an accurate electrochromic element that is easy to manufacture.
Regarding claim 2, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, an optical density difference of the electrochromic element is less than or equal to (log2)/16 between any regions in the coloring region face (Para. 0048 and 0090-0092).
Regarding claim 3, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, an inter-electrode distance d’ of the pair of electrodes in a region between a position providing the maximum optical density ODmax and the position providing the minimum optical density ODmin in the coloring region face is larger than or equal to an inter-electrode distance at the position providing the maximum optical density ODmax and is smaller than or equal to an inter-electrode distance at the position providing the minimum optical density ODmin (Para. 0048 and 0090-0092).
Regarding claim 4, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, an inter-electrode distance d’ of the pair of electrodes in a region between the position providing the maximum optical density ODmax and the position providing the minimum optical density ODmin in the coloring region face is a value on a catenary on which both ends correspond to the inter-electrode distance at the position providing the maximum optical density ODmax and an apex corresponds to the inter-electrode distance at the position providing the minimum optical density ODmin (Para. 0048 and 0090-0092).
Regarding claim 5, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, the coloring region face has a rectangular shape, and the position providing the maximum optical density ODmax includes four corners of the coloring region face, and the position providing the minimum optical density ODmin includes the center of the coloring region face (Para. 0048 and 0090-0092).
Regarding claim 6, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, an optical filter (Figs. 1-7B) comprising: the electrochromic element according to claim 1 (see rejection of claim 1 above); and an active element connected to the electrochromic element (Para. 0056-0057 and 0070).
Regarding claim 7, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, the active element adjusts a light amount of a light passing through the electrochromic element by driving the electrochromic element (Para. 0057-0063).
Regarding claim 8, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, a lens unit (Figs. 6A-B) comprising: an imaging optical system having a plurality of lenses (Para. 0058 and see Figs. 6A-B); and the optical filter according to claim 6 (see rejection of claim 6 above).
Regarding claim 9, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, an imaging device (Figs. 6A-B) comprising: the optical filter according to claim 6 (see rejection of claim 6 above); and an image pickup device (110) that receives a light that has passed through the optical filter (Para. 0058 and see Figs. 6A-B).
Regarding claim 10, Miyazaki in view of Kuwagaki discloses and teaches as set forth above, and Miyazaki further discloses, a window member (see Figs. 7A-B) comprising the electrochromic element according to claim 1 (see rejection of claim 1 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Te Velde (US 4,178,077) discloses an electrochromic element that with an inter-electrode distance d’ of the pair of electrodes is represented by a following equation at a position providing the minimum optical density AODmin: d’= d+ d.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            11/22/2022